DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (U.S. Patent No. 9,695,613).
Regarding claim 1, Shepherd discloses a movable and modular reinforcement system (Fig. 8) comprising a first panel (814) having a front surface, a back surface, and four sides, and a second panel (812) having a front surface, a back surface, and at least one side, wherein said first panel is hingedly connected (to said second panel (Figs. 8-9B).
Regarding claim 2, Shepherd discloses a coiled wire (816, 822), wherein said coiled wire is positioned to engage and wrap around at least one side of said first panel and at least one side of said second panel, thereby hingedly connecting said first panel and said second panel (Col. 10, lines 15-20).
Regarding claim 3, Shepherd discloses a wire ring (818), wherein said wire ring is positioned to engage and wrap around at least one side of said first panel and at least one side of said second panel, thereby hingedly connecting said first panel and said second panel.
Regarding claim 5, Shepherd discloses a stake (900, Fig. 14), wherein said stake removably secures said second panel to an external surface.
Regarding claim 6, Shepherd discloses at least one of said first or second panels is comprised of a mesh material (Col. 10, lines 20-29).
Regarding claim 7, Shepherd discloses said mesh material is flexible (Fig. 9c).
Regarding claim 8, Shepherd discloses said mesh material is comprised of metal (Col. 11, lines 11-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (U.S. Patent No. 9,695,613).
Regarding claim 4, Shepherd discloses the use of fasteners (1000) are known to connect the panels to an external barrier, but does not specifically disclose the use of U-bolts hingedly connecting the first panel to an external barrier.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have utilized any suitable and well-known fastener, such as a U-bolt, to provide a secured connection that allowed limited movement and adjustment.
Regarding claim 9, Shepherd discloses said first panel having a height and a width, but does not disclose the height being between 6 and 7.5 inches and the width between 18 and 25 inches.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the height of the first panel being between 6 and 7.5 inches and the width between 18 and 25 inches to provide sufficient reinforcement as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from selecting a height and width of a panel to provide optimum reinforcement. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633